United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3600
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                      Charles L. Brown, also known as Bear

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: March 23, 2016
                               Filed: March 28, 2016
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and MURPHY, Circuit Judges.
                       ____________

PER CURIAM.

       Charles L. Brown directly appeals the sentence imposed by the district court1
after he pleaded guilty to possessing a firearm in furtherance of a drug-trafficking

      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
crime. His counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the sentence was unreasonable. We
conclude that Brown’s appeal waiver should be enforced and prevents consideration
of his claim. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo
review of validity and applicability of appeal waiver); United States v. Andis, 333
F.3d 886, 889-90 (8th Cir. 2003) (en banc) (court should enforce appeal waiver and
dismiss appeal where it falls within scope of waiver, plea agreement and waiver were
entered into knowingly and voluntarily, and no miscarriage of justice would result).
Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues for appeal.

      Accordingly, we dismiss the appeal and we grant counsel’s motion to
withdraw.
                    ______________________________




                                        -2-